Almand, Justice.
On October 5, 1960, the plaintiff in error filed his petition in the Superior Court of Fulton County seeking to have that court correct its own records and expunge certain matters therefrom. The motion was denied, and this case was carried on writ of error from the order of the Fulton Superior Court to the Court of Appeals, whereupon it was transferred to this court. The order sought to be re*184viewed here is not one which falls within the jurisdiction of this court, as provided by Code § 2-3704. The Court of Appeals has appellate jurisdiction in all cases in which jurisdiction has not been conferred by the Constitution upon the Supreme Court. Code § 2-3708. Accordingly, it is ordered that the case be
Submitted July 11, 1961
Decided September 7, 1961.
John L. Westmoreland, Broadus Zellars, John L. Westmoreland, Jr., Harry P. Hall, Jr., M. K. Pentecost, Jr., for plaintiff in error.
Paul Webb, Solicitor-General, J. Walter LeCraw, Assistant Solicitor-General, contra.

Returned to the Court of Appeals.


All the Justices concur.